ORiGi NAL                                                10/06/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 20-0477


                                        DA 20-0477
                                                                                  ED
ROBYN DRISCOLL; MONTANA                                                    OCT 0 6 2020
DEMOCRATIC PARTY;and DEMOCRATIC                                          Bowe n Greenwooa
                                                                       Clerk of Suprerna Court
SENATORIAL CAMPAIGN COMMITTEE,                                            State of Montana


            Plaintiffs and Appellees,
                                                                    ORDER
      v.

COREY STAPLETON,in his official capacity as
Montana Secretary of State,

            Defendant and Appellant.



       Appellees move for modification of this Court's September 29, 2020 Order staying
the District Court's September 25 injunction against several election statutes. Appellees
seek modification ofthe stay only as it pertains to the District Court's order extending the
"Cure Deadline." Appellees argue that, unlike the Election Day Receipt Deadline,the Cure
Deadline was never previously presented to this Court and, as our stay order recognized,
Appellees were not afforded the opportunity to file a response to the Secretary's motion to
stay before it was granted. As a result, they point out, this Court has not heard from
Appellees about the Cure Deadline. Appellees also seek leave to file an overlength briefin
support of their motion.
       Appellees request this Court to "specifically order that the Cure Deadline for the 2020
General Election be extended to 3 p.m. on Monday, November 9, 2020, the sixth day after
Election Day,at which time all information perrnitted under Sections 13-13-245(2)(a),MCA
and 13-15-107, MCA must be received by county election officials." Having considered the
requested relief, the Court is disinclined to grant the request. In our September 29 Opinion
in Cause No.DA 20-0295,reversing the District Court's preliminary injunction against the
Election Day Ballot Receipt Deadline, we faulted the court for "substitut[ing its] choice of
faulted the court for "substitut[ing its] choice of deadline for that of the Legislature."
Opinion,¶ 28. Appellees ask us to do the same.
        IT IS THEREFORE ORDERED that Appellees' motion to modify this Court's
September 29,2020 order staying a portion ofthe District Court's decision pending appeal is
DENIED.
        IT IS FURTHER ORDERED that the motion to file an overlength briefis DENIED as
moot.
        The Clerk of this Court is directed to provide immediate notice of this Order to
counsel for all parties.
        Dated this -6 day of October, 2020.



                                                              Chief Justice